Mr. Presiding Justice Waterman delivered the opinion of the Court. In May on Insurance, Sec. 287 A, the following rule is announced : “ A condition that if the insured is not the sole, entire and unconditional owner, the policy shall be void, is reasonable and valid, and violation of it will prevent recovery. And failure to disclose the real state of the title, if not sole, etc., will be fatal, although the insured was not questioned as to that fact.” It is insisted by the plaintiff that all the authorities tending to maintain the rule laid down by May, are where the clause in the policy was that if the insured is not the sole, entire and unconditional owner of the property the policy shall be void; and that as the words “ of the property ” are not found in the policies issued to the plaintiff, the rule is not applicable to them. That the plaintiff had an insurable interest to the extent of the entire value of the property is not disputed. That is, while the owner of but one-half the property, his relation to all of it was such that he could have effected insurance to its entire value upon it in his own name and recovered the total amount of loss. May on Insurance, Sec. 76. It is, strictly speaking, always the insurable interest which the insured has in the property, either because of his ownership or because of his relation to the real owners and his right to insure for their benefit, that is insured; that is, it is the loss to such interest in the property, that, to the extent of the insurance, is paid by the insurer. May on Insurance, Sec. 72. It is not necessary to the existence of an insurable interest that the insured should be the owner of any part of the property. “ Generally, persons charged either specially, by law, custom or contract, with the duty of caring for and protecting property in behalf of others, or having a right so to protect such property, though not bound thereto by law, or who will receive benefit from the continued existence of the property whether they have or have not any title to, estate in, lien upon; or possession of it, have an insurable interest.” May on Insurance, Sec. 80; Lewin, Trusts and Trustees, 383; Pope v. Western Ins Co., 19 La. 49. Such being the nature of a mere insurable interest, to say that the language of these policies, “ if the interest of the insured be other than unconditional and sole ownership,” means unconditional and sole ownership of the insurable interest of the insured, and does not mean sole and unconditional ownership of the property in which the insurable interest exists, is to rob the words of all significance—to make of them a meaningless jangle. We have not been referred to any case in which the words “ unconditional and sole ownership ” or “ unconditional and solé owner ” have been held to refer to anything other than ownership in or of the property, an interest in which is insured. It is argued that the case against the Sun Insurance Company differs from the others. We have examined the very imperfect records and are unable to find therefrom that the policy issued by that company is materially variant from the others. Other matters are argued, but the conclusion at which we have arrived renders a discussion of them unnecessary. The judgment of the Circuit Court will be affirmed. Mb. Justice Gaby. I am not satisfied with the reason for, but concur in, the result.